Citation Nr: 1818552	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic bronchitis. 

2.  Entitlement to an initial compensable rating for hypertension. 

3.  Entitlement to an initial rating in excess of 10 percent for right elbow tendinosis proximal extensor tendon. 

4.  Entitlement to an initial rating in excess of 10 for residuals of left ankle fracture, status post open reduction and internal fixation (ORIF). 

5.  Entitlement to a separate rating for left ankle scar.

6.  Entitlement to an initial compensable rating for vasovagal syncope.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 1988 and June 1995 to July 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO, in which the RO granted service connection chronic bronchitis, and assigned an initial 10 percent rating, effective from August 1, 2010, and granted service connection for left ankle residuals, hypertension, vasovagal syncope, right elbow tendinosis proximal extensor tendon, and assigned initial noncompensable ratings, effective from August 1, 2010.  The Veteran timely appealed the assigned initial ratings.

In a June 2017 rating decision, the RO awarded initial ratings of 10 percent for left ankle fracture residuals, status post open reduction and internal fixation and right elbow tendinosis, both effective from August 1, 2010.  As the Veteran has not expressed satisfaction with the higher initial ratings, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the November 2017 supplemental statement of the case, the RO denied entitlement to a TDIU, and continued to deny higher ratings for the other claims on appeal.

The Board notes that the Virginia Department of Veterans Services represented the Veteran, however, in August 2015, the Veteran revoked this representation.  Thus, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2017) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

The matters of initial higher ratings for chronic bronchitis, residuals of left ankle fracture, status post ORIF, right elbow tendinosis, and hypertension is addressed below.  The matters of an initial higher rating for vasovagal syncope, entitlement to a separate rating for left ankle scar, and TDIU are addressed in the remand; these matters are being remanded to the RO.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's chronic bronchitis is manifested by Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent, predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 104 percent. 

2.  Throughout the entire appeal period, the Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have not nearly approximated predominant diastolic blood pressure of 100 or more, or a predominant systolic blood pressure of 160 or more. 

3.  Throughout the entire appeal period, the Veteran's right elbow tendinosis has been manifested by painful motion with flexion to 145 degrees (or 120 degrees), but not by flexion limited to 90 degrees.

4.  The evidence is at least evenly balanced as to whether the Veteran's symptoms of left ankle fracture residuals, status-post ORIF, have more nearly approximated marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic bronchitis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.31, 4.96, 4.97, Diagnostic Code 6600 (2017).
2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

3.  The criteria for an initial rating in excess of 10 percent rating for right elbow tendinosis have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5206 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 20 percent rating for left ankle fracture residuals, status-post ORIF, are met.  38 U.S.C §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

I.  Chronic bronchitis

The Veteran contends that his chronic bronchitis warrants at least an initial 30 percent rating. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's chronic bronchitis is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6600.  Under Diagnostic Code 6600, chronic bronchitis is assigned a rating based on Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) measurements.

Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

Finally, when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

A September 2010 reflects a FEV-1 of 73.5 percent predicted, FEV-1/FVC of 79.8 predicted.

A December 2015 VA examination report reflects the Veteran was using intermittent inhalational bronchodilator and anti-inflammatory medication.  It further notes that a PFT test would be conducted later.  

A September 2016 VA examination report reflects pre-bronchodilator of FEV-1 of 62 percent predicted and post-bronchodilator FEV-1 of 70 percent predicted,  pre-bronchodilator FEV-1/FVC of 101 percent predicted and post-bronchodilator FEV-1/FVC of 104 percent, and DLCO of 74 percent predicted.  The examiner indicated that the FEV-1/FVC testing most accurately reflects the Veteran's level of disability.  The examiner also indicated the FEV-1/FVC is normal, there was a response to inhaled bronchodilator, and the diffusing capacity was normal.

The Board finds that a rating in excess of 10 percent for the Veteran's bronchitis is not warranted.

The Board notes that although the Veteran had FEV-1 of 62 percent predicted and post-bronchodilator FEV-1 of 70 percent predicted in the September 2016 VA examination, the examiner indicated the FEV-1/FVC of 104 percent most accurately reflects the Veteran's level of disability.  Also, the September 2010 PFT also fails to show FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent, the criteria for a 30 percent disability rating under Diagnostic Code 6600.  On the contrary, tests show a FEV-1 of 73.5 percent predicted value, and FEV-1/FVC of 79.8 percent of predicted value.  These findings are consistent with a 10 percent rating under DC 6600, thus, an initial rating in excess of 10 percent for the Veteran's chronic bronchitis is not warranted.  

Thus, for the reasons stated above, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected chronic bronchitis have not been met or approximated.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).

II.  Hypertension

In his June 2011 notice of disagreement, the Veteran asserted that he is on several continuous medications to control his hypertension and his readings are normal because of the medications. 

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

The Board finds that an initial compensable rating is not warranted.
A September 2010 VA examination report reflects blood pressure readings of 110/80, 110/70, 110/80.

A March 2015 VA treatment record reflects a blood pressure reading of 166/104.

An April 2015 VA treatment record notes the Veteran's blood pressure reading was averaging less than 120/70s, with heartrates in the 50s.  Readings were noted as 112/61, hr 52, 125/75, hr 51, 128/79, hr 48, 124/75, hr 51.

An April 2015 VA treatment reflects blood pressure of 116/82 and was noted as well controlled.  The Veteran reported that his blood pressure and heart rate are now well controlled, after he has reduced his metoprolol to 6.25 mg bid d/t heart rates in the 40s. 

The December 2015 VA examination report reflects the Veteran's hypertension was controlled with Lisinopril, HCTZ, and Metoprolol.  The Veteran reported his blood pressure was typically 140/90 with self-checking.  Blood pressure readings were 146/94, 
148/96, 150/96, with an average of 148/95 at that time.  The examiner indicated his hypertension does not impact his ability to work. 

A blood pressure reading in March 2016 was 114/73.	

An August 2017 VA examination reflects blood pressure readings of 114/73 in March 2016, 114/76 in December 2016, and 125/77 in July 2017.  The average blood pressure was 117/75.  The examiner indicated the Veteran does not have a history of a diastolic BP elevation to predominantly 100 or more.  Based on the weight of the available objective medical evidence, the examiner indicated his hypertension would generally be expected to have a minimal degree of impairment, would not be expected to significantly affect his ability to perform physical or sedentary labor. 

Here, the evidence of record demonstrates one finding of diastolic pressure of 100 or more, and systolic pressure of 160 or more in March 2015, however, as noted in April 2015 and in the subsequent treatment and VA examination reports, the Veteran's blood pressure ratings have been consistently logged as below diastolic pressure of 100 or more, and systolic pressure of 160.  The Veteran himself reported low blood pressure readings and that it was well controlled with the medication.  Thus, the one instance does not amount to blood pressure readings "predominantly" of 100 or more, or systolic pressure of 160 or more.  The Veteran has also not asserted that his blood pressure readings were higher than those recorded, to include his self-reported testing, rather he, contends that his blood pressure is normal because of his medication.  The Board additionally notes that the rating criteria contemplate the Veteran's use of medication to control his hypertension. 

Thus, the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  

Thus, for the reasons stated above, the criteria for an initial compensable disability rating for the Veteran's service-connected hypertension have not been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).

III. Right elbow tendinosis

The Veteran contends his right arm is weak with severe constant pain and he has trouble gripping objects. 

Limitation of motion of the elbow joint is primarily rated under Diagnostic Codes 5206 (limitation of flexion of the forearm) and 5207 (limitation of extension of the forearm). 

Under DC 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major and minor forearm to 70 degrees warrants 30 and 20 percent ratings, respectively; limitation of flexion of the major and minor forearm to 55 degrees warrants 40 and 30 percent ratings, respectively; and limitation of flexion of the major and minor forearm to 45 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a , DC 5206. 

Under DC 5207, limitation of extension of either the major or minor forearm to 45 degrees warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major and minor forearm to 90 degrees warrants 30 and 20 percent ratings, respectively; limitation of extension of the major and minor forearm to 100 degrees warrants 40 and 30 percent ratings, respectively; and limitation of extension of the major and minor forearm to 110 degrees warrants 50 and 40 percent ratings, respectively. 38 C.F.R. § 4.71a  , DC 5207. 

Normal range of motion of the elbow is from 0 degrees on extension to 145 degrees flexion with pronation to 80 degrees and supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Additionally, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 created range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides that "joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."

The September 2010 VA examination report reflects he was diagnosed with tendinosis in 2009.  He reported his current right elbow pain intermittently aggravated by hand shaking, weight training, and sports, with episodes occurring daily.  He reported it was relieved by activity limitation and rest.  The examiner noted no instability, giving way, or deformity.  There was pain, stiffness, and weakness.  Range of motion testing revealed right forearm flexion to 145 degrees and extension from 0 to 90 degrees.  Pronation and supination were 0 to 80 degrees.  There was objective evidence of pain following repetitive motion and there was no additional limitation of motion on repeated use testing.  

The December 2015 VA examination report reflects the Veteran reported he could not lift as much weight as he used to and could not pull cable as high, as a high voltage electrician.  He reported no flare-ups.  The examiner noted the Veteran was service-connected for extensor tendinosis of the right elbow and he reported it got worse over time and never got better, probably due to pulling cable for many years.  The Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The Board notes that the examination report reflects range of motion testing only for the left elbow (120 degrees flexion and extension from 120 to 0 degrees) and thus it is unclear whether the examiner conducted range of motion testing for the right arm.  Nonetheless, the range of motion testing provided does not provide for an initial rating in excess of 10 percent.  However, additional VA examinations were conducted in September 2016 and August 2017, as discussed below. 

The September 2016 VA examination report reflects the Veteran reported flare-ups of the elbow if he uses it repeatedly.  He also reported functional loss or functional impairment of the right elbow due to weakness.  Initial flexion was 0 to 145 degrees and extension from 145 to 0 degrees.  Forearm supination was to 85 degrees and pronation was to 80 degrees.  There was pain noted on supination and pronation of the forearm.  The Veteran was able to perform repetitive use testing and the examiner indicated the Veteran is not actively experiencing a flare-up at the time of the examination, and the examination is being conducted within a limited time frame, the examiner could not determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  There was no evidence of pain with weight-bearing.  The Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  

An August 2017 VA examination report reflects the Veteran reported not having near the strength he used to have and that it has been the same.  He reported flare-ups after repeated use.  He reported functional loss as weakness.  Flexion was 0 to 145 and extension was 145 to 0.  Forearm supination was to 85 degrees and pronation was to 80 degrees.  The Veteran was able to perform repetitive use testing without any additional limitation of motion.  There was no pain with weight bearing, non-weight bearing.  There was no functional loss with pain on passive motion.  These findings are in compliance with the testing required under Correia.  The examiner indicated the Veteran was not actively experiencing a flare-up at the time of the examination, and the examination was being conducted within a limited time frame, so the examiner could not determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Based on the weight of the available objective medical evidence, the examiner indicated his disability would generally be expected to have a minimal degree of impairment, would not be expected to significantly affect his ability to perform physical or sedentary labor.

The determinations of the VA examiners, that opinions with respect to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups could not be provided without resorting to speculation, do not appear to be in compliance with VA laws and regulations.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examiner declined to estimate the degree of additional limitation due to flare-ups because it would require resort to speculation).  Given the lengthy period of time on appeal and the multiple examinations, however, and the discussion below reflecting the Board's consideration of the degree of additional loss of motion due to flare-ups indicated by the other evidence of record, another remand in order to again ask for these determinations would merely delay resolution of the claims and increase administrative burdens, with no foreseeable benefit flowing to the Veteran.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Based on a review of the evidence of record in this case, the Board finds that the evidence does not establish entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right tendinosis.  The Veteran had full range of motion of flexion to 145 degrees of the elbow on all examinations (120 degrees flexion if the December 2015 VA examination represents right forearm range of motion testing).  Although the Veteran reported flare-ups on two of the three VA examinations, the current 10 percent rating contemplates the flare-ups, as such rating requires flexion limited to 100 degrees, and the Veteran has exhibited flexion to 145 degrees (normal) (or 120 degrees) in the examinations.  The Veteran has not exhibited symptoms more nearly approximating flexion limited to 90 degrees, required for a 20 percent rating, to include consideration of flare-ups.  There was also no indication of additional functional loss with repetitive testing or additional functional limitations during flare-ups that would indicate a higher evaluation for loss of motion.  Therefore, even when considering any additional functional limitation due to repetitive use and flare-up, the Veteran's right elbow tendinosis has more nearly approximated the criteria for a 20 percent rating under Diagnostic Code 5206.  

In addition, the Board notes that the Veteran's has no limitation of extension of the left elbow.  Therefore, a separate rating is not warranted under Diagnostic Code 5207.  

The Board has considered the applicability of other rating criteria for evaluating the musculoskeletal disabilities of the right elbow under 38 C.F.R. § 4.71a; however, the Veteran at no point has been shown to have ankylosis, or impairment of the Flail joint, ulna, or radius.  Moreover, there was no limitation of pronation and supination found during the VA examinations.  Thus, entitlement initial or separate ratings based on application of other Diagnostic Codes under 38 C.F.R. § 4.71a is not warranted.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).

IV.  Left ankle fracture residuals, status post ORIF

The Veteran's left ankle fracture residuals, status post ORIF, is currently assigned a 10 percent rating under DC 5271. 

Under DC 5171 (ankle, limited motion of), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. Twenty percent is the maximum disability rating under this Diagnostic Code.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Normal range of motion for the ankle is defined as follows: dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

In the June 2011 notice of disagreement, the Veteran reported ankle pain, swelling, and limited motion and that his ankle scar is painful to the touch.  He reported that the examiner did not present instrumentation to measure ankle mobility.  However, subsequent VA examinations were conducted since this statement.

A September 2010 examination report reflects the Veteran reported left ankle pain and he had surgical ORIF with retained hardware with recovery after 4 months with cast followed by PT/OT for 6 months.  He reported left ankle pain intermittent aggravated by running and climbing utility poles.  He reported episodes occur one time a week and may last for one day.  He reported it was relieved by icing and Motrin. There was no deformity, instability, giving way, locking, or weakness.  He reported weekly flare-ups lasting one to two days.  Left ankle plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees.  There was no pain with active motion, or additional limitation of motion after repetitive motion testing.   

A December 2015 VA examination report reflects the Veteran reported flare-ups after prolonged used that causes swelling and requires him to use ice and intermittent worsened pain with prolonged weight-bearing.  Dorsiflexion was to 10 degrees and plantar flexion was to 25 degrees.  There were no scars noted.  There was no joint instability suspected. 

The August 2017 VA examination report reflects discomfort and occasional swelling with overuse, as well as limited and painful range of motion.  He reported during flare-ups, he could not stand on it or weight bear for too long.  Left ankle dorsiflexion was to 20 degrees and plant flexion was to 45 degrees.  There was no pain with weight bearing or additional range of motion lost with repetitive use testing.  There was no pain with non-weight bearing.  There was pain with passive range of motion, but there were no functional loss.  These findings are in compliance with testing required under Correia. The examiner explained that the Veteran is not actively experiencing a flare-up at the time of the examination, and the examination is being conducted within a limited time frame, thus he was unable to determine if pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Owing to the same causes, he was unable to describe any such additional limitation that might be due to pain, weakness, fatigability or incoordination that might occur.  There was no instability or ankylosis noted.  

Based on the weight of the available objective medical evidence, the examiner indicated his left ankle disability would generally be expected to have a minimal degree of impairment, would not be expected to significantly affect his ability to perform physical or sedentary labor.

The above reflects that the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's left ankle disability more nearly approximate "marked" limitation of motion under DC 5271.  Throughout the pendency of the claim, the Veteran has consistently complained of pain and other symptoms that limit motion of his left ankle during flare-ups.  Moreover, there has been pain and other symptoms on examination have limited the range of motion of the left ankle.  Ranges of motion of the left ankle were recorded to, at worst, dorsiflexion to 10 degrees and plantar flexion to 25 degrees, as noted in December 2015.  Therefore, resolving reasonable doubt in favor of the claim, the Board finds that a 20 percent rating under DC 5271 for the left ankle is warranted for the entire period on appeal.

A 20 percent rating is the maximum schedular evaluation under DC 5271.  Because the Veteran's left ankle has been assigned the maximum rating based on limitation of motion, the DeLuca criteria are not applicable.  See Johnston, 10 Vet. App. at 85; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.

As there was no evidence of ankylosis or os calcis, astragalus, or astragalectomy, warranting a higher rating under DCs 5270, 5272, 5273, or 5274, no higher or separate rating is warranted. 
The evidence, thus, reflects no ankylosis or other symptoms warranting a rating higher than 20 percent under any potentially applicable diagnostic code.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b).

V.  Other Consideration

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic bronchitis is denied.

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to an initial rating in excess of 10 percent for right elbow tendinosis is denied.  

Entitlement to a 20 percent rating, but no higher, for left ankle fracture residuals, status post ORIF is granted, subject to the legal authority governing the payment of compensation.

REMAND

The Veteran seeks entitlement to an initial compensable rating for his service-connected vasovagal syncope, which includes symptoms such as fainting, dizziness, and loss of consciousness.  
There is no specific Diagnostic Code for cardiogenic syncope or these other disorders in the VA Schedule for Rating Disabilities.  When an unlisted condition is encountered, it is permissible to rate the disorder under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO rated the Veteran's vasovagal syncope under Diagnostic Code 8108 for narcolepsy, which provides the rating criteria for evaluating epilepsy, petit mal.  In an October 2017 VA examination report, the physician explained that the Veteran's vasovagal syncope is a cardiovascular diagnosis, which is characterized by a reflex causing hypotension and  bradycardia, triggered by multiple physiological stress situations for example: prolonged standing, stress, pain, procedures.  It is typically associated with prodrome symptoms such as diaphoresis, warmth sensation, lightheadedness, or fatigue preceding the event, consistent with the Veteran's description of his symptoms and past events resembled.  However, the Veteran's cardiovascular symptoms have not been addressed.  Accordingly, the Board finds an additional VA examination utilizing the appropriate worksheet is necessary to describe the Veteran's symptoms, to include his cardiovascular symptoms. 

The Veteran has also reported painful scarring on his left ankle related to the service-connected left ankle fracture, status post-open reduction and internal fixation (ORIF) in his June 2011 notice of disagreement.  However, all of the VA examinations indicate there was no scarring, despite notation that he underwent an ORIF, thus, an additional VA examination to address the nature and severity of his scarring is warranted. 

In light of the above, deferral of the TDIU claim pending adjudication of the increased rating claims is warranted, and remand of the claim on appeal is appropriate.  In addition, as the Veteran has not submitted a TDIU application form (VA Form 21-8940), such form should be provided to the Veteran.

Accordingly, these matters are REMANDED for the following action:

1.  Send the Veteran a TDIU application form (VA Form 21-8940).
2.  Schedule the Veteran for a VA examination, with a qualified VA physician.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

In accordance with the current disability benefits questionnaire, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his vasovagal syncope, to include his cardiovascular symptoms.  

In answering the above, the examiner should address the October 2017 VA vasovagal syncope examination report. 

3.  Then schedule the Veteran for a VA examination, with a qualified VA physician, to address the current nature and severity of his left ankle scarring.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.  In accordance with the latest disability benefits questionnaire for rating scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his scarring.  

The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is also to be provided access to a copy of this remand, VBMS and Virtual VA.

4.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


